Citation Nr: 1401161	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-40 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disorder.  

2.  Entitlement to service connection for a psychiatric disorder, to include as due to a gastrointestinal disorder.  

3.  Entitlement to service connection for a dental disorder, to include as due to a gastrointestinal disorder.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 



INTRODUCTION

The Veteran, who is the appellant, had active service from May 1957 to September 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in San Juan, Puerto Rico.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

VA Treatment Records

As it relates to all issues, in the September 2010 substantive appeal, the Veteran indicated that he continued to receive treatment at the San Juan VA Medical Center (MC).  The Veteran requested that treatment records from this facility be obtained and associated with the claims folder.  The last VA treatment records associated Veteran's claim, including records located in Virtual VA or VBMS, date back to July 2007.  VA is deemed to have constructive knowledge of documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611,612-13 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998); see also 38 C.F.R. § 3.159(c)(2).  As this matter is in remand status, an attempt should be made to associate with the record all VA treatment records from the San Juan VAMC from July 2007 to the present.

SSA Records

In treatment records which have been associated with the claims folder, it appears that the Veteran is in receipt of Social Security Disability benefits.  In a November 1991 private hospitalization treatment record, the Veteran was noted to have been found to be disabled by the Social Security Administration (SSA) six months earlier.  It does not appear that any attempts have been made to obtain any records from SSA.  VA has an obligation to obtain copies of all Social Security decisions and the records underlying those decisions where such records are potentially relevant to the claim.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  As the SSA disability determination and records underlying it appear potentially relevant to the claim, a remand is warranted to obtain these records.

Private Treatment Records

The Veteran submitted additional treatment records to the Board in December 2012, to include written authorizations to obtain treatment records from E. Torres, M.D.  While a December 2012 statement was received from Dr. Torres as part of the evidence submitted by the Veteran, an attempt should be made to obtain all treatment records from Dr. Torres.  As the Veteran has put VA on notice about obtaining those records, an attempt must be made to obtain these records.  As to the new evidence, the Veteran did not provide a waiver of initial RO review.  

New Examination and Opinion

With regard to the claim for service connection for a gastrointestinal disorder, in conjunction with his claim, the Veteran was afforded a VA examination in June 2009.  Following examination, the VA examiner diagnosed clinical gastritis.  The VA examiner noted that, although the Veteran complained of epigastric pain once during his four months of military service, review of the available service treatment records was silent for diagnosis or treatment of a chronic stomach condition.  The VA examiner opined that the Veteran's gastritis was not caused by or the result of military service, reasoning that private treatment records showed treatment for gastritis only since 2008; however, the factual assumption as to the date of onset of gastritis or symptoms is not correct, as the evidence added to the record subsequent to the VA examination demonstrates an earlier onset of gastrointestinal problems.  Thus, one of the bases for the rationale offered by the VA examiner is no longer valid.  Moreover, as the Board is remanding this matter to obtain additional records which may reveal additional information with regard to the claim, the Veteran should be afforded an additional VA gastrointestinal examination with the examiner being requested to render an opinion as to the etiology of any current gastrointestinal disorder, and its relationship, if any, to the period of service, with consideration be given to any newly added evidence.  

Potential New Issues

In the September 2009 notice of disagreement, the Veteran also raised the issues of service connection for depression and a dental condition, claimed as due to the gastrointestinal disorder.  In a December 2012 letter, Dr. Torres noted that the Veteran had irritable bowel syndrome symptoms associated with stress, depression, and hospitalization in a psychiatric hospital.  Dr. Torres recorded a history that by October 1995 the Veteran had become a refractory GERD patient with associated anxiety, stress symptoms, with no response to GERD treatment.  Service connection is currently not in effect for a gastrointestinal disorder.  If service connection for a gastrointestinal disorder is granted, these additionally raised claims for service connection for depression and a dental disorder (claimed as due to GERD) will need to be addressed by the RO.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Request that the Veteran provide the names and addresses of any treatment facilities or medical providers who have not been previously identified the Veteran that have provided treatment for any gastrointestinal, psychiatric, or dental problems.  Following receipt of the above names and addresses, along with written authorizations from the Veteran, obtain and associate with the record copies of all treatment records of the Veteran from those facilities/physicians identified by him.  

2.  The RO/AMC should obtain and associate with the record copies of all treatment records from the San Juan VAMC from July 2007 to the present.  

3.  The SSA should be contacted and all records of medical treatment and examination associated with the grant of disability benefits to the Veteran should be requested.  All records obtained pursuant to this request must be included in the Veteran's record.  If the search for such records has negative results, documentation to that effect should be included in the claims file, and action should be taken to notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

4.  With the December 2012 written authorization provided by the Veteran, the RO should obtain and associate with the record copies of all treatment records from E. G. Torres, M.D.  If the written authorization form is outdated, obtain a new written authorization form from the Veteran and obtain the records.  

5.  After completion of the above, schedule the Veteran for a VA gastrointestinal examination to assist in determining the nature and etiology of any current gastrointestinal disorder.  All indicated tests and studies should be performed and all findings should be reported in detail.  The relevant documents should be provided to the examiner.  The examiner should answer the following questions:

a) Does the Veteran have any current gastrointestinal disorder (diagnosis)?

b) If so, is it at least as likely as not (50 percent probability or greater) that any current gastrointestinal disorder is related to the period of active service?  In offering this opinion, please note and discuss the significance of the September 1957 complaints of pain and burning in the epigastrium.  Please state the reasons that support any opinion that is rendered.

6.  The Veteran should be afforded a VA mental disorders examination to assist in determining the nature and etiology of any current anxiety and/or depression.  The relevant documents should be provided to the examiner.  All indicated tests and studies should be performed and all findings must be reported in detail.  

The examiner should indicate by diagnosis what, if any, psychiatric disorders are present.  

For any psychiatric disorder found, the examiner should offer the following opinions: 
Is it as likely as not (50 percent probability or greater) that any current psychiatric disorder had its onset in service or is otherwise related to service?  

If not, is it as least as likely as not that any current gastrointestinal disorder caused any current psychiatric disorder, to include anxiety and/or depression?  

If not, is it as least as likely as not that any current gastrointestinal disorder aggravated (permanently worsened) any current psychiatric disorder, to include anxiety and/or depression?  

7.  The Veteran should be afforded a VA dental examination to assist in determining the nature and etiology of any current dental disorder.  The relevant documents should be provided to the examiner.  All indicated tests and studies should be performed and all findings should be reported in detail.  

The examiner should indicate by diagnosis what, if any, dental disorders are present.  

For any dental disorder found, the examiner should offer the following opinions: 

Is it as likely as not (50 percent probability or greater) that any current dental disorder had its onset in service or is otherwise related to service?  

If not, is it as least as likely as not that any current gastrointestinal disorder caused any current dental disorder?  

If not, is it as least as likely as not that any current gastrointestinal disorder aggravated (permanently worsened) any current dental disorder?  

8.  The AMC/RO should readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

